                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:17CR28

      v.
                                                                  ORDER
GREGORY BARTUNEK,

                     Defendant.


       After trial, a jury found defendant Gregory Bartunek (“Bartunek”) guilty of
distributing child pornography, in violation of 18 U.S.C. § 2252A(a)(2) (Count I), and
possessing child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count II). This
Court sentenced Bartunek to 204 months in prison on Count I and 120 months in prison
on Count II.     With the assistance of court-appointed counsel Andrew J. Wilson
(“Wilson”), 1 Bartunek filed a Notice of Appeal (Filing No. 385) on March 18, 2019.

       Now pending before the Court are Bartunek’s Motion for Leave to Appeal In
Forma Pauperis (Filing No. 387) and Wilson’s Motion to Withdraw as Counsel (Filing
No. 384). Bartunek’s motion is granted, and Bartunek is permitted to proceed on appeal
in forma pauperis. See Fed. R. App. P. 24(a)(3).

       As for Wilson’s motion to withdraw, Wilson reports a “material breakdown in
[his] attorney-client relationship” with Bartunek and that Bartunek has asked him to
withdraw. Wilson further avers that Bartunek intends to argue on appeal that Wilson
provided ineffective assistance at trial and sentencing, creating a conflict of interest for
Wilson on appeal. As Wilson sees it, his withdrawal is “in the best interest of justice in
this case.” Although Wilson’s stated grounds for withdrawal appear at this point to be


       1
       On March 20, 2018, the Court appointed Wilson to represent Bartunek pursuant
to 18 U.S.C. § 3006A.
well-founded, the Court finds his motion to withdraw should be directed to the Eighth
Circuit Court of Appeals. See 8th Cir. R. 27B(a) (“Defendant’s trial counsel, whether
retained or appointed, shall represent the defendant on appeal, unless the Court of
Appeals grants permission to withdraw.”). Accordingly,

      IT IS ORDERED:
      1.     Defendant Gregory Bartunek’s Motion for Leave to Appeal In Forma
             Pauperis (Filing No. 387) is granted.
      2.     Appointed counsel Andrew J. Wilson’s Motion to Withdraw as Counsel
             (Filing No. 384) is denied without prejudice to refiling the motion in the
             Eighth Circuit Court of Appeals.


      Dated this 19th day of March 2019.


                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                           2
